Citation Nr: 1020396	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed right 
ankle condition.

2.  Entitlement to service connection for the claimed 
residuals of a back injury.

3.  Entitlement to service connection for a claimed neck 
condition, to include as secondary to a right ankle condition 
and residuals of a back injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1993 to 
December 1998.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the RO.

The Veteran presented testimony before the undersigned 
Veterans Law Judge in April 2010.  The transcript has been 
associated with the claims folder.  

The Veteran submitted additional evidence at the Board 
hearing with a waiver of initial RO consideration.  In light 
of the waiver, and that the evidence was duplicative of that 
which was already associated with the claims folder, such new 
evidence was considered in preparation of this Remand.  
38 C.F.R. § 20.1304(c).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  




REMAND

A determination has been made that additional evidentiary 
development is necessary prior to rendering a determination 
on the merits of the claims.  Accordingly, further appellate 
consideration will be deferred on these claims and remanded 
for action as described below.  

The Veteran here claims service connection for a right ankle 
condition and the residuals of a back injury.  The Veteran 
also asserts that his neck condition as secondary to his 
right ankle and back conditions.   

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

The Board finds that a remand is in order to attempt to 
obtain outstanding private outpatient treatment records prior 
to appellate disposition of the claim.  

In this regard, the Veteran testified that he sought 
treatment for the claimed conditions from Princeton Hospital 
Emergency Room, Dr. M, Chipley Chiropractic, and Bluestone 
Health Center.  See BVA Transcript at 6, 10, and 15.  With 
regard to Bluestone Health Center (Dr. H), he indicated he 
treated there since his discharge from service.  With regard 
to Chipley Chiropractic he testified that he began his 
treatment in 2007.  

A preliminary review of the record reveals there are no 
emergency room records from Princeton Hospital or treatment 
notes from Bluestone Health Center.  There are only records 
from Chipley Chiropractic dated in January 2007 and Dr. M 
dated in June 2005.  Such outstanding records must be 
obtained upon remand.  38 C.F.R. § 3.159(c)(1).

In this case, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration of the claims.  38 C.F.R. § 3.159(c)(4).  The 
applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  

The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in- service event, injury, or disease; and, indication that 
the current disability may be associated with service or with 
another service-connected disability.  McClendon at 81.  The 
RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. § 3.159(c).  

The Court cautioned in McClendon that an "absence of actual 
evidence is not substantive 'negative evidence.'"  It further 
noted that an indication that a current disability "may" be 
associated with service is a low threshold.

The Veteran's service treatment records show he sought 
treatment for right ankle sprain in 1994 and 1995.  He was 
diagnosed with Grade I right ankle sprain.  In June 1995, the 
Veteran complained of back pain, which was considered to be a 
mild sprain.  

On the Veteran's September 1998 separation medical history he 
reported ankle and back pain.  The corresponding physical 
examination was negative for either an ankle, back, or neck 
disorder.  

The Veteran testified that he continued to experience ankle 
and back pain since his discharge from service.  He further 
indicated that he experienced swelling in the ankle and was 
unable to lift or pull heavy objects.  He additionally 
testified that his neck condition was the result of the ankle 
and back conditions. 

Post-service, x-rays dated in June 2005 of the right ankle 
showed lateral ligament instability and early arthritis.  X-
rays of the neck dated in July 2005 also found early 
degenerative changes, though it noted the Veteran was in a 
motor vehicle collision.  A low back disability, other than 
pain, has not been diagnosed.

The Board notes the Veteran was scheduled for a VA joints 
examination in March 2008; however, the record indicates he 
failed to appear.  The Veteran indicated in his Substantive 
Appeal that he did not receive notice of the examination.  
The notice sent to the Veteran is not record.  

The Board has no reason to doubt the veracity of the Veteran 
and in light of the Veteran's continued complaints of ankle 
and back pain, as well as the current findings of 
degenerative arthritis of the ankle and neck, and some 
question as to whether the claimed disabilities are related 
to the Veteran's military service and with regard to the 
neck, whether it is secondary to the ankle and back 
conditions, a Remand for VA examination is necessary.  
38 U.S.C.A. § 5103A; McClendon, supra.   

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include providing a VA 
examination.  The RO should also give the Veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to obtain copies of treatment records of 
the Veteran from: (a) Princeton Hospital 
Emergency Room; (b) Bluestone Health 
Center (Dr H) dated from 1998 to the 
present; (c) Chipley Chiropractic dated 
from 2007 to the present; and (d) Dr. M 
dated from 2005 to the present.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  At least one follow-up 
request must be made if there is no 
response to the initial request for 
records. 

3.  Once the development above has been 
completed, the Veteran should be afforded 
an appropriate VA examination.  The 
claims folder should be provided to and 
reviewed by each examiner in conjunction 
with the examination.  The examiner 
should review the relevant evidence in 
the claims file in conjunction with the 
examination, to include the service and 
post-service treatment records and 
diagnostic studies.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should offer an 
opinion as to whether the Veteran has a 
currently diagnosed right ankle, back, 
and/or neck condition.  

For each currently diagnosed condition, 
the examiner should state whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
diagnosed disability is related to the 
Veteran's period of active service on any 
basis, to include the treatment for right 
ankle sprain in service and low back 
strain.  In addition, with regard to the 
neck condition, the examiner should state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
it is proximately due to or the result of 
to any currently diagnosed right ankle 
and back disabilities.  The examiner must 
provide complete rationale for all 
conclusions reached.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claims.  38 C.F.R. 
§ 3.655. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case.  The 
Veteran should be afforded an appropriate 
time period for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


